Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 8-16-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-17 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to how both the live pollen grains and dead pollen contents are applied to the plant since the live pollen grains and dead pollen contents are claimed as not interacting with each other, in that are they both applied together, separately or in some other manner to the plant. 
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 details the moisture content of the pollen is less than 60% meaning any moisture content below 60% down to 0% and parent claim 18 which requires a moisture content of 35-60% and therefore the moisture content of claim 23 is not consistent with the moisture content in parent claim 18.

Claim Rejections - 35 USC § 102

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN Patent No. 1118650 to Li et al.
Referring to claim 18, Li et al. discloses a method of preserving a plurality of pollen grains wherein the pollen grains are mixed with a substance – see agents and media detailed for example in the English abstract, wherein the substance causes the pollen grains to have a pollen moisture content of 35-60% - see for example the English abstract and the specification.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. as applied to claim 18 above.
Referring to claim 20, Li et al. does not disclose the pollen moisture content is between 45-55%. However, it would have been obvious to one of ordinary skill in the art to take the method of Li et al. and have the pollen moisture content at any desired value including the claimed 45%-55%, so as to yield the predictable result of maintaining the viability of the pollen as desired.
Claim(s) 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. as applied to claim 18 above, and further in view of JP Patent No. 6-157201 to Hagimori et al.
Referring to claim 21, Li et al. does not disclose the substance is hydrophilic. Hagimori et al. does disclose the substance is hydrophilic – see the English abstract. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Li et al. and add the substance being hydrophilic as disclosed by Hagimori et al., so as to yield the predictable result of ensuring the viability of the pollen as desired. 
Referring to claim 23, Li et al. does not disclose the method includes reducing pollen moisture content after pollen collection to less than 60%. Hagimori et al. does disclose reducing pollen moisture content after pollen collection to less than 60% - see the English abstract. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Li et al. and add the substance being hydrophilic as disclosed by Hagimori et al., so as to yield the predictable result of ensuring the viability of the pollen as desired.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. as applied to claim 18 above, and further in view of U.S. Patent Application Publication No. 2014/0271535 to Yamashita.
Referring to claim 22, Li et al. does not disclose preserving a plurality of pollen grains comprising preventing dead pollen contents from interacting with live pollen grains. Yamashita does disclose preserving a plurality of pollen grains comprising preventing dead pollen contents from interacting with live pollen grains – see separation of viable pollen from non-viable pollen detailed in paragraphs [0120] thru [0122]. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Li et al. and add the preventing of the dead pollen contents from interacting with the live pollen grains as disclosed by Yamashita, so as to yield the predictable result of increasing the viability of the pollen so as to provide for better pollination of the plants as desired.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0253273 to Heidmann et al. in view of U.S. Patent Application Publication No. 2014/0271535 to Yamashita and further in view of U.S. Patent Application Publication No. 2014/0115730 to Cope.
Referring to claim 1, Heidmann et al. discloses a method comprising, preserving a plurality of pollen grains including dead pollen contents and live pollen grains comprising determining dead pollen contents and live pollen grains – see for example paragraphs [0033], [0041] and [0061] thru [0062], and removing the non-viable/dead pollen contents – see for example figure 7, and pollinating a plant with at least a portion of the plurality of pollen grains – see figure 7. Heidmann et al. does not disclose preventing the dead pollen contents from interacting with live pollen grains. Yamashita does not disclose preventing the dead pollen contends from interacting with live pollen grains – see separation of viable pollen from non-viable pollen detailed in paragraphs [0120] thru [0122]. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. and add the preventing of the dead pollen contents from interacting with the live pollen grains as disclosed by Yamashita, so as to yield the predictable result of increasing the viability of the pollen so as to provide for better pollination of the plants as desired. Heidmann et al. as modified by Yamashita further discloses preventing the dead pollen contents from interacting with the live pollen grains during the period of preservation – see paragraphs [0120] thru [0122] of Yamashita and further discloses pollinating a plant with dead pollen contents and live pollen grains – see figure 7 of Heidmann et al. and paragraphs [0120] thru [0122] of Yamashita with Yamashita disclosing producing viable pollen which would equate to applicant’s claimed dead pollen contents and live pollen grains given applicant’s response dated 12-9-21 in which applicant details Example 13 of applicant’s disclosure where full viability of the pollen includes dead pollen contents and live pollen grains. Therefore, it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. and add the preventing of the dead pollen contents from interacting with the live pollen grains as disclosed by Yamashita, so as to yield the predictable result of increasing the viability of the pollen so as to provide for better pollination of the plants as desired. Heidmann et al. as modified by Yamashita does not disclose applying both live pollen grains and dead pollen contents to a plant such that one of the live pollen grains pollinates the plant. Cope discloses pollen containing live pollen grains and dead pollen contents – see paragraphs [0039]-[0040] where dead pollen contents are contemplated given the determination of viability, all of the live grains and all of the dead contents are prevented from interacting – see via sheath solution which acts as a buffer to separate the grains and contents from direct contact, and applying both live pollen and dead pollen to a plant – see for example at 124 where some dead pollen is capable of being in the pollen applied to the plant and pollinate the plant with live pollen grains – see at 124. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. as modified by Yamashita and add the live pollen grains and dead pollen contents applied to the plant as disclosed by Cope, so as to yield the predictable result of ensuring sufficient pollen is provided to the plant as desired. 
Referring to claim 2, Heidmann et al. as modified by Yamashita and Cope further discloses storing the pollen grains with at least one substance – see at least the in vitro culture in paragraph [0120] of Yamashita which would have a culture medium as the substance, wherein the at least one substance prevents dead pollen contents from interacting with live pollen grains – see paragraph [0120] of Yamashita where the substance would provide for spacing of the pollen since it is mixed with the grains and therefore placed between the grains so that they cannot move with respect to and/or interact with each other. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. and add the preventing of the dead pollen contents from interacting with the live pollen grains as disclosed by Yamashita, so as to yield the predictable result of increasing the viability of the pollen so as to provide for better pollination of the plants as desired.
Referring to claim 3, Heidmann et al. as modified by Yamashita and Cope further discloses the at least one substance is selected from the group consisting of a solid, a liquid, a gas, and combinations thereof – see paragraph [0120] of Yamashita which would have to be at least one of the states of matter claimed. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. and add the preventing of the dead pollen contents from interacting with the live pollen grains as disclosed by Yamashita, so as to yield the predictable result of increasing the viability of the pollen so as to provide for better pollination of the plants as desired.
Referring to claim 4, Heidmann et al. as modified by Yamashita and Cope further discloses the at least one substance surrounds or isolates at least one pollen grain – see at least in vitro culture in paragraph [0120] of Yamashita. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. and add the preventing of the dead pollen contents from interacting with the live pollen grains as disclosed by Yamashita, so as to yield the predictable result of increasing the viability of the pollen so as to provide for better pollination of the plants as desired.
Referring to claim 5, Heidmann et al. as modified by Yamashita and Cope further discloses the at least one substance minimizes surface-to-surface contact between the plurality of pollen grains – see paragraph [0120] of Yamashita where the substance would provide for spacing of the pollen since it is mixed with the grains and therefore placed between the grains so to minimize contact with each other. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. and add the preventing of the dead pollen contents from interacting with the live pollen grains as disclosed by Yamashita, so as to yield the predictable result of increasing the viability of the pollen so as to provide for better pollination of the plants as desired.
Referring to claim 6, Heidmann et al. as modified by Yamashita and Cope further discloses the pollen moisture content is maintained at 15-60% - see paragraph [0122] of Yamashita. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. and add the preventing of the dead pollen contents from interacting with the live pollen grains as disclosed by Yamashita, so as to yield the predictable result of increasing the viability of the pollen so as to provide for better pollination of the plants as desired.
Referring to claim 7, Heidmann et al. as modified by Yamashita and Cope does not disclose the pollen moisture content is maintained at 35-60%. However, as seen in applicant’s originally filed disclosure applicant places no criticality on the claimed moisture content in view of other disclosed moisture contents such as the broader range of 15-60% disclosed. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. as modified by Yamashita and Cope and have any suitable moisture content including the claimed 35-60%, so as to yield the predictable result of maintaining the viability of the pollen as desired.
Referring to claim 8, Heidmann et al. as modified by Yamashita and Cope further discloses the method includes mixing the pollen and the at least one substance – see at least the in vitro culture in paragraph [0120] of Yamashita. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. as modified by Yamashita and Cope and have any suitable moisture content including the claimed 35-60%, so as to yield the predictable result of maintaining the viability of the pollen as desired.
 Referring to claim 9, Heidmann et al. as modified by Yamashita and Cope does not disclose the mixing is continuous. However, it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. as modified by Yamashita and Cope and use any desired type of mixing including the claimed continuous mixing, so as to yield the predictable result of ensuring the components are in proper relation so as to maintain the viability of the pollen as desired.
Referring to claim 10, Heidmann et al. as modified by Yamashita and Cope does not disclose the at least one substance is a solid. However, it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. as modified by Yamashita and Cope and have the substance in any form of matter including the claimed solid material, so as to yield the predictable result of ensuring the substance provides for maintaining the viability of the pollen as desired.
Referring to claim 11, Heidmann et al. as modified by Yamashita and Cope does not disclose the ratio of the at least one substance to pollen grains is at least 1:1. However, it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. as modified by Yamashita and use any suitable ratio of substance to pollen including the claimed 1:1 ratio, so as to yield the predictable result of ensuring the substance provides for maintaining the viability of the pollen as desired.
Referring to claim 12, Heidmann et al. as modified by Yamashita and Cope does not disclose the ratio of the at least one substance to pollen grains is at least 3:1. However, it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. as modified by Yamashita and Cope and use any suitable ratio of substance to pollen including the claimed 3:1 ratio, so as to yield the predictable result of ensuring the substance provides for maintaining the viability of the pollen as desired.
Referring to claim 13, Heidmann et al. as modified by Yamashita and Cope does not disclose the size of the at least one substance ranges from a maximum of ten times larger than the size of the pollen grains to a minimum of ten times smaller than the size of the pollen grains. However, it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. as modified by Yamashita and Cope and have the size of the substance being from 10 time larger to ten times smaller than the pollen grain size as claimed, so as to yield the predictable result of ensuring the substance provides for maintaining the viability of the pollen as desired.
Referring to claim 14, Heidmann et al. as modified by Yamashita and Cope does not disclose the substance includes particles of varying sizes. However, it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. as modified by Yamashita and Cope and have the substance comprise particles of varying sizes as claimed, so as to yield the predictable result of ensuring the substance provides for maintaining the viability of the pollen as desired.
Referring to claim 15, Heidmann et al. as modified by Yamashita and Cope does not disclose the substance is selected from the group consisting of lactose, Sipernat® 50, Sipernat® 50S, Sipernat® 2200, Sipernat® 22, Sipernat® 22S, Sipernat® 340, Sipernat® 350, Perkasil® SM660, Jojoba beads, Aerosil® 200, Syloid® 244, and combinations thereof. However, it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. as modified by Yamashita and Cope and have the substance be any of the claimed group of substances, so as to yield the predictable result of maintaining the viability of the pollen as desired.
Referring to claim 16, Heidmann et al. as modified by Yamashita and Cope further discloses the pollen grains are selected from the group consisting of freshly collected pollen and stored pollen – see paragraph [0026] and figure 7 of Heidmann et al. and see paragraphs [0117] thru [0120] of Yamashita.
Referring to claim 17, Heidmann et al. as modified by Yamashita and Cope further discloses field conditioning the pollen – see paragraphs [0117] thru [0120] of Yamashita. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. and add the preventing of the dead pollen contents from interacting with the live pollen grains as disclosed by Yamashita, so as to yield the predictable result of increasing the viability of the pollen so as to provide for better pollination of the plants as desired.

Response to Amendment

5.	The declaration/affidavit under 37 CFR 1.132 filed 8-16-22 is sufficient to overcome the rejection of claim 18 based upon the Hagimori et al. reference JP Patent No. 6-157201 and the Hagimori reference as modified by the Cope et al. reference US 2014/0223812 as detailed in the last office action dated 2-16-22.

Response to Arguments

6.	Applicant’s claim amendments and remarks/arguments dated 8-16-22 obviates the 35 U.S.C. 112(a) rejections of claims 1-17 detailed in the last office action dated 2-16-22.
	Applicant’s claim amendments and remarks/arguments dated 8-16-22 obviates the 35 U.S.C. 112(b) rejections of claims 1-17 detailed in the last office action dated 2-16-22.
Applicant’s claim amendments and remarks/arguments dated 8-16-22 obviates the 35 U.S.C. 102(a)(2) rejections of claims 18, 21 and 23 detailed in the last office action dated 2-16-22. However, applicant’s claim amendments dated 8-16-22 necessitates the new grounds of rejection detailed earlier in paragraphs 4-5 of this office action.
Applicant’s claim amendments dated 8-16-22, obviates the 35 U.S.C. 103 rejections of claims 18-23 detailed in the last office action dated 2-16-22. However, applicant’s claim amendments dated 8-16-22 necessitates the new grounds of rejection detailed earlier in paragraphs 4-5 of this office action.
Applicant’s claim amendments dated 8-16-22, obviates the 35 U.S.C. 103 rejections of claims 1-17 detailed in the last office action dated 2-16-22. However, applicant’s claim amendments dated 8-16-22 necessitates the new grounds of rejection detailed earlier in paragraph 5 of this office action. 

Conclusion

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643